DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed March 1, 2022.  Applicant has amended claims 1, 13 and 20.  Currently, claims 1-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1, 13 and 20.
The 35 U.S.C. 103 rejections of claims 1-20 are withdrawn in light of applicant’s amendments to claims 1, 13 and 20.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant remarks submitted on 3/1/22 have been considered but are not persuasive.  Applicant argues on p. 10 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant argues on p 11-12 that the claims are not directed to an abstract idea of mitigating risk.  Applicant argues that the claims improve generation of a risk model.  Examiner notes that improving a risk model is still an abstract idea and, at best, an improvement to an abstract idea itself, a risk model.   A correlation indicator is part of the abstract idea itself and does not make 
Applicant argues on p. 14 of the remarks that the 103 rejections are improper.  Examiner notes the arguments are moot and not persuasive in light of the newly cited Mehta reference.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and method).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 13 and 20 recite risk analysis by receiving  each of the plurality of threats comprising a location, wherein each of the plurality of threats are threats of a particular threat category and determining a number of threats for each of a plurality of geographic areas based on the location of each of the plurality of threats and determining a correlation indicator for the particular threat category indicating a linear relationship or a non-linear relationship between the plurality of threats and a population level for the plurality of geographic areas for the particular threat category, based on the plurality of threats for the plurality of geographic areas and determining whether the linear relationship or the non-linear relationship exists between the plurality of threats and the population level for the plurality of geographic areas based on the correlation indicator and determining whether the linear relationship or the non-linear relationship exists between the plurality of threats and the population level for the plurality of geographic areas based on the correlation indicator and generating a risk model to generate a risk score for each of the plurality of geographic areas by applying a linear mapping if a linear relationships exists between the plurality of threats and the population level or applying a non- linear mapping if a non-linear relationship exists between the plurality of threats and the population level.  The claims are directed to risk analysis based on threats.   The first prong of Step 2A is satisfied because the claims are abstract because the claims are certain methods of organizing human activity such as fundamental economic principles or practices (including mitigating risk).  Applicant’s claims show determining a risk score based on threats for geographic areas where the threats are human activities (such as crime) and determining a risk score can be Dependent claims 2, 4-12, 14-19 also do not include additional Dependent claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as storing in a database, external system for query processing (as evidenced by p.  77-78, 91-92 of applicant’s own specification) are well understood, routine and conventional in the field.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 9, 13, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pourmohammad et al. (US 20190096217 A1) (hereinafter Pourmohammad) in view of Mehta et al. (US 2017/0161614 A1) (hereinafter Mehta).

Claims 1, 13 and 20:
Pourmohammad, as shown, discloses the following limitations:
A building risk analysis system (and corresponding method and system – see abstract, showing corresponding computing structure) comprising one or more memory devices storing instructions thereon, that, when executed by one or more processors, (see abstract, "A building management system includes one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to receive a plurality of threat events, the received threat events associated with a plurality of threat categories, the plurality of assets associated with a plurality of locations. The instructions cause the one or more processors to generate a location-specific aggregated risk score, generate a category-specific risk metric indicating, and for each of at least two or more of the plurality of threat categories, generate a number of threat events associated with the threat categories, generate user interface data including, within a single interface, visual representations of both the location-specific aggregated risk scores for the two or more locations and the category-specific risk metrics for the two or more threat categories.") cause the one or more processors to:
receive a plurality of threats, each of the plurality of threats comprising a location, wherein each of the plurality of threats are threats of a particular threat category (see para [0044], "Another implementation of the present disclosure is a building management system including one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to receive multiple threat events indicating a potential threat to at least one of buildings, building equipment, people, or spaces within a building, the received threat events including a first threat event associated 
determine a number of threats for each of a plurality of geographic areas based on the location of each of the plurality of threats (see para [0168], "the user interface data further includes, within the single interface, a total number of active alarms across the locations and the threat categories.");
generate a distribution based on the number of threats for each of the plurality of geographic areas (see para [0420],"Referring now to FIG. 32, interface 3200 is shown providing analysis tools to study threats impacting the assets by grouping, sorting and/or forecasting, according to an exemplary embodiment. Interface 3200 is shown to include a regional risk element 3202. The risk element 3202 can include an indication of risk scores for particular geographic regions. The geographic regions themselves can be considered assets and therefore the risk score for the geographic region can be determined in the same manner as the risk scores are generated for other assets by the risk analytics system 106. Furthermore, the geographic risk scores can be generated as a composite (e.g., the highest, average risk score, median risk score) for all threats and assets located within the geographic region." where it would be obvious to one or ordinary skill in the art that the the different risks for americas, asia and emea in Fig 32 can be considered a distribution which improves the system of Pourmohammad by presenting the comparable data to a user); and
generate a risk model to generate a risk score for each of the plurality of geographic areas (see para [0234], "The risk applications 126 are shown to include 
Pourmohammad does not specifically disclose determining, by the one or more processing circuits, a correlation indicator for the particular threat category indicating a linear relationship or a non-linear relationship between the plurality of threats and a population level for the plurality of geographic areas for the particular threat category, based on the plurality of threats for the plurality of geographic areas.  In analogous art, Mehta discloses the following limitations:
determining, by the one or more processing circuits, a correlation indicator for the particular threat category indicating a linear relationship or a non-linear relationship between the plurality of threats and a population level for the plurality of geographic areas for the particular threat category, based on the plurality of threats for the plurality of geographic areas (see para [0034], "] As used herein, “risk” refers to the likelihood of occurrence of an emergency, emergency event, or emergency request. A “risk prediction” refers to the likelihood of occurrence of an emergency, emergency event, or emergency request corresponding to a defined emergency, a defined geographic area, and a defined time period that is generated by a prediction model described herein in the present disclosure. For example, a risk prediction for traffic accident emergencies (defined emergency) in county A (defined geographic area) during the time period of 12 PM-9 PM on a non-holiday weekday (defined time period) may be about 24 emergency requests (risk prediction). A risk prediction is calculated using a prediction model generated by a prediction model that correlates the relationship between environmental conditions and/or events with the number of emergencies. The algorithm may also comprise machine learning methods in generating the prediction model. A prediction model can be a formula comprising parameters that determine the likelihood of a defined emergency. For example, a prediction model can be a multiple linear regression model or formula that generates a risk prediction for the total number of all emergency calls within the city limits of city B for next Friday when data corresponding to environmental condition(s) (e.g. expected rainfall) and/or event(s) (e.g. grand opening of a museum downtown) inside city B next Friday is entered into the model. A prediction model can be a classifier or trained algorithm generated by the application of a machine learning algorithm to a data set comprising emergency, environmental, and event data." where cities have populations and see para [0141], showing event data can include population data where " call data may be normalized to take into account population density (act 614). Next, multiple linear regression (MLR) is used to estimate a prediction model that fits the input data (i.e., the environmental, event and emergency data) (act 616). Then, the risk prediction is generated using current or forecast environmental data for the event of interest (i.e., Thanksgiving) and applying the prediction model (act 618). In some embodiments, the current temperature and precipitation the day before Thanksgiving are entered into the MLR equation (see Table 2) to obtain a predicted number of emergency calls on Thanksgiving. In other embodiments, the 
determining, by the one or more processing circuits, whether the linear relationship or the non-linear relationship exists between the plurality of threats and the population level for the plurality of geographic areas based on the correlation indicator (see para [0034], [0141], where determining a correlation by showing a likelihood of emergency via generating a prediction model that uses linear regression model shows such a linear relationship exists)
generate a risk model to generate a risk score for each of the plurality of areas by applying a linear mapping if a linear relationship exists between the plurality of threats and the population level or applying a non-linear mapping if a non-linear relationship exists between the plurality of threats and the population level (see para [0032], [0034], [0107]-[0108], [0115], [0141], [0149]-[0150], where prediction model is considered a risk model and where such models are generated using linear regression)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Mehta with Pourmohammad because using a linear relationship in determining a correlation for a threat can assist in understanding risks and be better prepared for responding to emergency situations (see Mehta, para [0002]-[0005]).           
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the a system for predicting emergency situations as taught by Mehta in the building risk analysis system of Pourmohammad, since 

Claim 3:
Further, Pourmohammad discloses the following limitations:
wherein the instructions cause the one or more processors to: store the risk score for each of the plurality of geographic areas in a database (see para [0231], "The risk analytics system 106 is shown to include the geofence service 118. The geofence service 118 can be configured to receive the standard threats from the data ingestion service 116 and determine which of multiple assets are affected by the threats. For example, assets, e.g., buildings, cities, people, building equipment, etc. can each be associated with a particular geofence. If a location of the standard threat violates the geofence, i.e., is within the geofence, the geofence service 118 can generate a specific threat object for that asset. In this regard, a single threat can be duplicated multiple times based on the number of assets that the threat affects. The geofence service 118 can communicate with threat service 122. Threat service 122 can be configured to buffer the threats received from data ingestion service 116 in queue or database, e.g., the threat database 124."); 
receive a query from an external system for a particular risk score of a particular geographic area of the plurality of geographic areas, the query comprising an identifier of the particular geographic area (see para [0256], ", the risk applications 
retrieving the particular risk score from the database (see para [0251], "The risk decay manager 320 can call the risk decay database 326 to retrieve particular decay models and/or decay parameters based on an asset and/or threat. The active threats database 328 can store an indication of an expiration time for the threat expiration manager 322. In some embodiments, the active threats database 328 stores models for determining a threat expiration time for a threat and/or asset. The base risk database 330 can store an indication of a base risk value for each of multiple different threat categories for particular assets that the base risk updater 324 can be configured to determine."); 
generate a query response comprising the particular risk score (see para [0384], "the RAP 120 can update a historical database of risk scores for the asset. The historical database of risk scores can indicate risk scores for the asset for a particular time and/or for particular times over an interval (e.g., a window of time). In step 2034, the historical risk scores of the historical database can be used to calculate a baseline risk score. The baseline risk score can be generated by averaging risk 
communicate the query response to the external system (see para [0384], monitoring client can be considered external).

Claim 4:
Further, Pourmohammad discloses the following limitations:
wherein the instructions cause the one or more processors to: determine, based on the distribution, one or more of the plurality of threats that are anomalies (see para [0331], "methods are shown for dynamically analyzing weather data to generate asset risk scores, according to various exemplary embodiments. Weather data can be used to generate a risk score by analyzing and contextualizing weather data (e.g., temperature, humidity, wind speed, snow fall, rain fall, etc.) and to dynamically model correlations between multiple weather threats, and/or between one or more weather threats, non-weather threats, and/or one or more other types of threats, and estimate weather and/or non-weather related risks. In some implementations, the systems and methods may determine anomalous weather conditions based on historic weather data"); and 
filter out the one or more of the plurality of threats (see para [0157], "the detailed threat interface includes category filters configured to permit a user to select one or 

Claims 9 and 17:
Further, Pourmohammad discloses the following limitations:
wherein the plurality of threat categories are each a crime threat category, wherein the plurality of threat categories comprise at least one of a violent crime or a property related crime (see para [0222], "each of the data sources 102 can define a category for the threat data, e.g., crime, fire, hurricane, tornado, etc. Each of the data sources 102 may have a unique category scheme. For example, one data source could define a shooting as a “Crime” category while another data source would define the same event as a “Violent Activity” category. If no category is reported by a data source, the risk analytics system 106 can be configured to determine a category from the text summary of the threat using Natural Language Processing (NLP).")

Claims 2, 5-6, 8, 10, 14-16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pourmohammad and Mehta as applied above, and further in view Cousins et al. (US 2018/0322123 A1) (hereinafter Cousins).

Claims 2 and 15:
Pourmohammad and Mehta do not specifically disclose determining a per capita number of the plurality of threats for each of the plurality of geographic areas based on a population level of each of the plurality of geographic areas.   In analogous art, Cousins discloses the following limitations:
wherein the instructions cause the one or more processors to determine a per capita number of the plurality of threats for each of the plurality of geographic areas based on a population level of each of the plurality of geographic areas (see para [0106], "In this regard, the SPC-based severity-weighted risk index calculator 218 may begin its population bias correction by collecting population figures for a geographic area for which a risk score is being calculated, and then calculating a population density (e.g., number of people per square mile). In an exemplary embodiment, the system 100 may query the United States census servers for up-to-date population figures, calculate a population density for the U.S. county or counties that correspond to (e.g., overlap with) the cell in question, and map that U.S. county population density (or a mix thereof) to the centroid of the cell in question based on geographical overlap. In a typical implementation, the system 100 may store (e.g., in a temporary storage medium, such as RAM in computer-based memory 112) the population density, and/or other associated data."); and
wherein the instructions cause the one or more processors to determine the risk score for each of the plurality of geographic areas based on the one or more characteristics of the distribution and the per capita number of the plurality of threats for each of the plurality of geographic areas (see para [0106]-[107], showing risk score correction based on population).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Cousins with Pourmohammad and Mehta because including population considerations enables a more effective understanding of damaging events (see Cousins, para [0003]).         
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for weather peril scoring as taught by Cousins in the Pourmohammad and Mehta combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6, 14:
Pourmohammad and Mehta does not specifically disclose wherein the instructions cause the one or more processors to: receive a plurality of weather threats, each of the plurality of weather threats comprising a second location.   In analogous art, Cousins discloses the following limitations:
wherein the instructions cause the one or more processors to: receive a plurality of weather threats, each of the plurality of weather threats comprising a second location, wherein each of the plurality of weather threats are threats of one weather threat category of a plurality of weather threat categories (see abstract, "applying a grid that has a plurality of cells to a map of a geographical region to divide the 
determine a particular number of weather threats for each of the plurality of geographic areas and each of the plurality of weather threat categories based on the location of each of the plurality of threats (see para [0170], "The center of the screenshot shows a risk score for multiple different weather perils for Fort Worth, including hail (10/10), straight line wind (08/10), intense rainfall (08/10), ice storm (07/10), tornado (07/10), winter storm (05/10), and hurricane (01/10). There is also a blended risk score for all perils (6.57), which is calculated by averaging (or weighted averaging) all of the individual, peril-specific risk scores.");
generate a weather threat distribution based on the number of threats for each of the plurality of geographic areas and each of the plurality of weather threat categories (Fig. 5, where the different weather perils can be considered the weather threat distribution); and
determine a particular risk score for each of the plurality of geographic areas and each of the plurality of weather threat categories based on the weather threat distribution (see para [0170], "There is also a blended risk score for all perils (6.57), 
wherein the instructions cause the one or more processors to receive a population level for each of the plurality of geographic areas (see para [0106], "collecting population figures for a geographic area for which a risk score is being calculated");
wherein the instructions cause the one or more processors to generate the distribution further based on the population level for each of the plurality of geographic areas (see para [0142], "after all of the risk indices from all of the sources for a peril of interest are calculated, the system 100 calculates a single risk index. Specifically, in this regard, the system 100 retrieves all available risk indices from temporary storage and then blends them by weighted averaging. The system 100 in this regard may adjust the weights (at 344a, 344b) to account for the quality of the data (e.g., in view of population densities and/or radar qualities). Moreover, the system 100 (at 344c) generally weights NCDC-based data more heavily than SPC-based data. Data quality may be assessed internally by the system 100 or the system 100 may ingest and rely upon external quality assessments.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for weather peril scoring as taught by Cousins in the Pourmohammad and Mehta combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 16:
Pourmohammad and Mehta does not specifically disclose receiving a second plurality of threats, each of the second plurality of threats comprising a second location, wherein each of the second plurality of threats are threats of a threat category of a plurality of threat categories.   In analogous art, Cousins discloses the following limitations:
wherein the instructions cause the one or more processors to: receive a second plurality of threats, each of the second plurality of threats comprising a second location, wherein each of the second plurality of threats are threats of a threat category of a plurality of threat categories (see para [0004], showing a plurality of areas and a second severity risk index calculated and see para [0006], showing the risk score is a categorization);
determine a second number of threats for each of the plurality of geographic areas based on the location of each of the second plurality of threats (see para [0004], [0007], showing the weather scoring is dynamic with human observed weather data and then ingested radar weather data);
generate a second distribution based on the number of threats for each of the plurality of geographic areas and each of the plurality of threat categories (see para [0007], showing second severity weighted risk index calculated for the plurality of areas); and
determine a second risk score for each of the plurality of geographic areas and each of the plurality of threat categories based on the one or more characteristics of the distribution of each of the plurality of geographic areas and each of the plurality of threat categories and the number of threats for each of the plurality of geographic areas (see para [0009], showing calculating a second risk score ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for weather peril scoring as taught by Cousins in the Pourmohammad and Mehta combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 18:
Pourmohammad and Mehta does not specifically disclose wherein the one or more characteristics define a skew of the distribution.   In analogous art, Cousins discloses the following limitations:
wherein the instructions cause the one or more processors to determine the risk score for each of the plurality of geographic areas based on the one or more characteristics of the distribution and the number of threats for each of the plurality of geographic areas by: determining the one or more characteristics of the distribution, wherein the one or more characteristics define a skew of the distribution (see para [0106]-[0113], where showing a bias correction means that a bias or skew exists for the risk index calculator);
select a normalization algorithm from a plurality of normalization algorithms based on the skew of the distribution (see para [0151], where different distance and
determine the risk score for each of the plurality of geographic areas by normalizing the number of threats for each of the plurality of geographic areas with the normalization algorithm ( see para [0152], "After smoothing, the system may store the smoothed risk indices in the relational database 215." and see para [0153]-[0155])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for weather peril scoring as taught by Cousins in the Pourmohammad and Mehta combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11-12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pourmohammad, Metha and Cousins, as applied above, and further in view of von Hippel "Skewness" (2010) Entry from Lovric. International Encylcopedia of STatistical Science (hereinafter von Hippel)

Claims 11-12, 19:
Pourmohammad, Metha and Cousins do not specifically disclose wherein the skew of the distribution is one of a positive skew, a negative skew, or a normal distribution, wherein the positive skew, the negative skew, and the normal distribution are each linked to one of 
wherein the skew of the distribution is one of a positive skew, a negative skew, or a normal distribution, wherein the positive skew, the negative skew, and the normal distribution are each linked to one of the plurality of normalization algorithms (p. 1, para 3, showing positive and negative skew based on the quartile and p. 2, para 2 showing standardizing the skew data)
wherein the one or more characteristics of the distribution comprise a median and a mean (p. 2, para 2, showing formula is a comparison of median and mean data in the distribution);
wherein the instructions further comprise determining the skew of the distribution by comparing the median and the mean (p. 2, para 2, showing formula is a comparison of median and mean data in the distribution).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of von Hippel with Pourmohammad, Metha and Cousins because employing a skewness analysis provides another way to understand the distribution of data (see von Hippel, p. 1).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the paper on Skewing as taught by Cousins in the Pourmohammad, Metha and Cousins combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would .

Allowable Subject Matter

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2020/0151634 A1
US 2020/0293964 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624